Case: 17-10654      Document: 00514472607         Page: 1    Date Filed: 05/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-10654                             May 15, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
DAVID FRANKLIN WEST,

                                                 Plaintiff-Appellant

v.

RON ENNS, 69th District Judge; DAVID GREEN, District Attorney; LARRY
FADLER, Assistant District Attorney; BRUCE SCOTT, Dallam County
Sheriff; TERRY BANKS, Dallam County Clerk; DIANE GUFFY, Dallam
County Jail Administrator; TIM SALLEY, Public Defender,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:16-CV-118


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       David Franklin West, Texas prisoner # 2051612, proceeding pro se and
in forma pauperis (IFP), appeals the district court’s dismissal of his civil rights
complaint. He also has filed motions for leave to file an addendum to his brief
in the form of an appendix, for leave to amend his brief, and for leave to file a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10654    Document: 00514472607     Page: 2   Date Filed: 05/15/2018


                                 No. 17-10654

supplemental brief. These motions are GRANTED, but the district court’s
judgment dismissing West’s complaint is nevertheless AFFIRMED for the
following reasons.
      The magistrate judge (MJ) cited 28 U.S.C. §§ 1915A and 1915(e)(2) as
authority for dismissing West’s claims against the defendants, and the district
court adopted the MJ’s recommendation and expressly dismissed West’s
“Claim of Lien” and civil lawsuit with prejudice as frivolous and malicious. On
appeal, West does not challenge a condition of his confinement but instead
challenges his state court convictions and asserts that the filing of commercial
liens against the defendants is a valid remedy for the wrong he alleges he has
suffered as a result of his wrongful conviction. However, West does not assert,
nor is there any indication in the record, that his convictions have “been
reversed on direct appeal, expunged by executive order, declared invalid by a
state tribunal authorized to make such determination, or called into question
by a federal court’s issuance of a writ of habeas corpus.” Heck v. Humphrey,
512 U.S. 477, 486-87 (1994). Thus, his claims, including his “claim of lien”
against the defendants, are not cognizable in a 42 U.S.C. § 1983 action. See id.
at 487. Further, because the claims are barred by Heck, they are legally
frivolous. See Hamilton v. Lyons, 74 F.3d 99, 102-03 (5th Cir. 1996).
      In light of this, and because West has failed to present any coherent
argument showing that he would otherwise be entitled to relief under § 1983
or any other statutory provision, the district court did not err in dismissing
West’s IFP complaint. See § 1915(e)(2)(B)(i).
      West previously received two strikes under 28 U.S.C. § 1915(g). West
v. Bornunda, 698 F. App’x 224 (5th Cir. 2017) (unpublished). Because the
district court’s dismissal of the instant civil action as frivolous and malicious
counts as a strike under § 1915(g), see Coleman v. Tollefson, 135 S. Ct. 1759,



                                       2
    Case: 17-10654     Document: 00514472607     Page: 3   Date Filed: 05/15/2018


                                  No. 17-10654

1762 (2015); Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir 1996), West
now has three strikes. Thus, West is BARRED from proceeding IFP in any
civil action or appeal filed in a court of the United States while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g); Brewster v. Dretke, 587 F.3d 764, 770
(5th Cir. 2009). He is WARNED that any pending or future frivolous or
repetitive filings in this court or any court subject to this court’s jurisdiction
may subject him to additional sanctions, and he is directed to review all
pending matters and move to dismiss any that are frivolous, repetitive, or
otherwise abusive.
      AFFIRMED; § 1915(g) BAR IMPOSED; SANCTION WARNING
ISSUED.




                                        3